Citation Nr: 1434393	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pains.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970 and from January 1974 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In February 2011, the Board reopened the claims of service connection for chest pains and left knee disability and remanded the issues on the merits.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief was submitted in April 2014 on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The documents in the Virtual VA paperless claims file have been considered in adjudicating this claim.


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by chest pains.

2.  A left knee disability was not manifested during service; arthritis of the left knee was not manifested within a year of separation from service; it is not otherwise related to the Veteran's active service; and it is not due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a disability manifested by chest pains have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 . 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2007 pertaining to his claims of service connection.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  He was also explained what type of information and evidence was needed to establish a disability rating and effective date. Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the February 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records and treatment records from the Kansas City VA Medical Center (VAMC).  In October 2010, the Veteran testified that he was diagnosed with heart murmurs by an "outside source."  Per the February 2011 Board Remand, in February 2011 VA requested that the Veteran identify the "outside source"; the Veteran did not respond.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the medical records.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.

In March 2011, the Veteran was afforded a VA examination pertaining to his left knee.  The examination report and opinions will be discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As a chest disability is not shown, an examination is not necessary, even under the low threshold of McLendon.

 For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the provisions of 38 C.F.R. § 3.303(b) only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as degenerative arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Disability manifested by chest pains

Service treatment records reflect that the Veteran was seen on several occasions for chest pain, albeit no diagnosis related to the chest/heart was rendered.  A June 1992 examination conducted for retirement purposes reflects that a chest x-ray was within normal limits.  His 'lungs and chest' were clinically evaluated as normal.  Likewise, on a June 1992 Report of Medical History, he checked the 'No' box for 'pain or pressure in chest.'  

In July 1996, the Veteran requested an evaluation for "chest pain."  He reported discomfort that increases with movement and right arm numbness.  The impression was chest pain of undetermined origin.  A July 1996 VA radiology report of the chest reflects no acute cardiopulmonary disease evident.  A September 1999 chest x-ray reflects no active infiltrates or failure and the heart was within the normal limits of size.  An April 2003 VA outpatient treatment record reflects that on examination his heart was regular with no murmurs.  His heart sounds were normal and his lungs were clear.  A June 2005 VA outpatient treatment record reflects that on examination his heart was regular with no murmurs.  His heart sounds were normal and his lungs were clear.  A May 2006 VA outpatient treatment record reflects that the Veteran denied any chest pain, unusual shortness of breath/fatigue or syncope.  An August 2009 chest x-ray was negative for acute cardiopulmonary.  

In October 2010, the Veteran testified that he was referred to an "outside source" and was diagnosed with heart murmurs.  As discussed, the Veteran has not identified this medical provider.  The Veteran has not otherwise identified any medical providers that have treated him for or diagnosed him with a disability manifested by chest pains.  As detailed above, VA treatment records are negative for any diagnosed disability.

In the absence of proof of a current disability of a disability manifested by chest pain, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a disability manifested by chest pains, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a diagnosis of a disability manifested by chest pains, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Moreover, a disability manifested by chest pains is not the type of disease that is capable of being diagnosed by a lay person; it requires examination and testing.  Thus, the Veteran's assertions do not constitute competent evidence of a diagnosis of a disability manifested by chest pains.

Absent a showing of a disability manifested by chest pains, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a disability manifested by chest pains is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left knee disability

The Veteran asserts that he has a left knee disability due to service.  Review of service treatment records reflects treatment for the right knee, but not the left knee.  Service connection is in effect for degenerative joint disease, right knee, rated 10 percent disabling, effective September 16, 1999.

At the October 2010 Board hearing, the Veteran testified that in approximately 1981 or 1982, his left knee was swollen and upon examination, a doctor told him "it was a strain and that it would go down, and it would be all right."  He was subsequently treated with Motrin.  The Veteran further testified he was examined at separation and told he had "something like arthritis."  The Veteran stated that since leaving service he has had problems with his left knee, "only when it's cold in the wintertime."  

Post-service VA treatment records reflects that the Veteran has reported left knee pain on several occasions.  

In March 2011, the Veteran underwent a VA examination.  The Veteran reported that he sustained an inservice injury to the left knee while participating in field training.  He indicated he was not seen in the troop medical clinic or other health care setting for the problem.  He related this to the duty station assigned and the lack of medical provision after a certain time of night.  He chose not to go to the closest German hospital as had been the protocol when injuries or accidents occur after the clinic hours.  At the time of the examination, he indicated that once in awhile his left knee will lock up and become stiff.  

Upon examination, the examiner diagnosed degenerative osteoarthritis of the left knee.  The examiner opined that there are no findings in the service treatment record to indicate a left knee condition occurred while on active military service.  The examiner reviewed the service treatment records page-by-page with the Veteran and there was no documentation of complaints, problems, or treatment for a left knee condition.  The examiner reviewed the retirement physical examination dated in June 1992, there was no identified abnormalities except low back pain.  He had self-reported on the medical history form that he had "broken the right knee" while in service.  The examiner acknowledged post-service treatment records related to the right knee, and an April 2010 note related to bilateral knee pain.  But there were no findings on examination of the extremities and the only treatment plan was related to the right knee, which consisted of request for a right knee brace and orthopedic consult.  The examiner opined that the left knee is responding to normal wear and tear of an individual who is 61 years old and has spent his life involved in an occupation as a police officer which has involved running, bending, squatting, stair climbing, and training activities that lead to degeneration from wear.  The examiner cited to research in explaining that osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetic predisposition, local inflammation, mechanical forces, and cellular and biochemical processes.  The examiner noted that when the occupation of the Veteran in considered in conjunction with other factors such as the above, it is felt to support that the right knee is less likely as not a factor in the development of the left knee condition.  

As detailed hereinabove, while a current left knee disability is shown, the service records do not support any complaints, injury or diagnosis.  However, in light of his lay assertions of a left knee problem during service, an etiological opinion was obtained.  

As detailed, while the March 2011 VA examiner considered the lay contentions of the Veteran, the examiner provided a negative etiological opinion.  Thus, while the Veteran claims left knee problems during service, a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusion, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's direct service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record. 

With regard to any relationship between his left knee disability and right knee disability, as detailed, the March 2011 VA examiner opined that the condition was not caused or aggravated by his right knee condition.  Such opinion is probative as it is based on review of the evidence of record and contains appropriate rationale.  Id.  Moreover, there is no contrary opinion of record.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to say that any current left knee disability is due to service or due to his service-connected right knee disability.  His opinions in this regard are not competent.  In light of the Veteran's lay contentions, a medical opinion was sought which was negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  

In conclusion, there is no support for a grant of service connection for left knee disability.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability manifested by chest pains is denied.

Service connection for a left knee disability is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


